Shepley, C. J.
The bill of exceptions in this case was probably hastily drawn and allowed. It states, that the case was “ that the defendant proposed to exchange his mare for the horse of said Goff, and to obtain said horse by exchange, made said representations, and that thereby said defendant induced said Goff to exchange his said horse for his said mare.” The instructions to the jury are stated to have been “ that if they were satisfied, said representations were made to induce the said Goff to exchange his horse for defendant’s said mare, and by said representations said Goff was induced to make said exchange, the verdict should be against the defendant.”
*403The proof as stated does not show, nor do the instructions require, that the jury should find, that the representations were false, or that the horse was obtained by false representations or pretences.
In the case of the Commonwealth v. Strain, 10 Metc. 521, the court upon examination of the decided cases came to the conclusion, “'that the sale or exchange ought to be set forth in the indictment, and that the false pretences should be alleged to have been made with a view to effect such sale or exchange, and that by reason thereof the party was induced to buy or exchange, as the case may be.”
The indictment should allege all the material facts necessary to be proved to procure a conviction. The People v. Gates, 13 Wend. 311.
The former part of this indictment alleges, that the accused by false pretences intended to cheat and defraud Samuel W. Goff, and proposed an exchange of his mare for the horse of Goff; but there is no averment, that such an exchange was made, or that the false pretences were made with a view or design to effect such an exchange.
The indictment does allege, that by the false pretences aforesaid, the accused did then and there knowingly and designedly obtain one horse of the value of fifty dollars from said Goff, but it does not contain an allegation, that by reason of such false pretences, Goff was induced to exchange his horse for the mare of the accused. The indictment is therefore insufficient.
Exceptions sustained, verdict set a,side and indictment quashed.